Title: To Thomas Jefferson from Thomas Cooper, 13 December 1823
From: Cooper, Thomas
To: Jefferson, Thomas


Dear Sir
Columbia South Carolina
Decr 13. 1823
I sent you some days ago the report of the Senate and the Message of the Governor of this state: I send you now the report of the house of representatives in relation to myself. You will find I have gained a victory: but it will only increase the caution and rancour of my fanatic opponents. & we have scotched the snake, not killed it. Hence my situation is far from comfortable here; for the clerical influence is at work (tho’ secretly) in the board of Trustees, and teachers continued and introduced, by no means competent to their duties: thus are my individual efforts paralysed. I shall by great exertion keep them at bay; but I am weary even of being victor: and the spirit that guides the clergy, never dies.Mr Monroe’s Message, pleases me as to the tone assumed in relation to South America. Cuba will be a bone of contention. In Europe after Spain is conquered (and her priests have effected this) the french Charter will be torn up, and the night will occupy that fine country; for it is full of soldiers and of priests: nothing then remains but England, and I am peµrsuaded that country is destined to an absolute monarchy in  fact whatever may be the name. Nothing will save her, but the alliance with this country manifestly approaching through the common interest which each of us has in the independence of South America.Adieu my dear Sir. I hope you will yet live to  see the dawn of better times.Thomas Cooper